Citation Nr: 0800967	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for a right knee 
strain from October 31, 2001 through October 18, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
a right knee strain from October 19, 2005.

4.  Entitlement to a compensable evaluation for a low back 
disorder, prior to September 23, 2002.

5.  Entitlement to a compensable evaluation for a low back 
disorder from September 23, 2002 through September 25, 2003.

6.  Entitlement to a compensable evaluation for a low back 
disorder from September 26, 2003 through October 18, 2005.

7.  Entitlement to an evaluation in excess of 10 percent for 
a low back disability from October 19, 2005.

8.  Entitlement to an evaluation in excess of 10 percent for 
a right hip disorder from October 31, 2001 through September 
9, 2003.

9.  Entitlement to an evaluation in excess of 20 percent for 
a right hip disorder from September 10, 2003 through October 
18, 2005.

10.  Entitlement to an evaluation in excess of 10 percent for 
a right hip disorder from October 19, 2005 through March 13, 
2006.

11.  Entitlement to an evaluation in excess of 30 percent for 
a right hip disorder from May 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.W., and J.Z.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from April 2003 and December 2004 rating decisions of 
the Department of Veterans' Affairs (VA), Regional Office 
(RO). The former rating action addressed the issues of 
increased evaluations for the service-connected right knee, 
right hip, and low back disorders.  The latter rating action 
had denied service connection for PTSD.  In May 2007, the 
veteran and his witnesses testified before the undersigned 
Veterans Law Judge at the RO.  A transcript of this hearing 
has been included in the claims folder.  

In a November 2007 communication the veteran disagreed with a 
recent RO action that is not currently in the claims folder; 
the matter is referred to the RO for consideration.

The issues of entitlement to increased evaluations for the 
right knee, right hip, and low back disorders are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's subsequently diagnosed PTSD has been shown to 
have its origins in his military service.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5013(a), 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.304(f)(3) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The May 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was also informed of the alternative sources 
available for demonstrating his reported inservice stressors.  
He was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the May 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
May 2005 SOC and September and December 2005, June 2006, 
January and March 2007 SSOCs each provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being granted, such matters will be dealt with by the RO.  
Moreover, the Board does note that the veteran was informed 
of the provisions of Dingess in March 2006.


II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, No. 04-0534 (June 15, 2007).

In personal assault cases, 38 C.F.R. § 3.304(f)(3) provides 
that evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, mental 
health counseling centers, hospitals, or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


III.  Factual background and analysis

The veteran has stated that during service, while he was 
stationed in Adak, Alaska, he was once on guard duty with two 
other Marines, protecting nuclear weapons.  They were all 
carrying loaded weapons.  They got into an argument with one 
another, and one of the other Marines attempted to shoot him.  
The third Marine deflected the weapon just enough so that the 
bullet missed him.  The assailant vowed to "get" the 
veteran, after which he stated he had suffered from constant 
fear.

The veteran's DD-214 showed that his military specialty was 
rifleman.  There was no indication that he had received any 
medals or had sustained any wounds during his period of 
service.  

The personnel records showed that the veteran had been 
engaged in a fistfight on March 31, 1979, after which he was 
assigned extra duty and placed on 15 days restriction.  On 
June 18, 1979, he was found to be in possession of a small 
amount of marijuana.  On June 19, 1979, he willfully damaged 
government property; he had thrown a buffer at another and he 
was found to have committed an assault.  On June 28, 1979, he 
was warned that if he had any further contact with military 
authorities, he could face a discharge under other than 
honorable conditions.  

The veteran's service medical records did not refer to any 
complaints of or treatment for psychiatric symptoms.  His May 
1978 entrance examination and his March 1981 separation 
examination both noted that he was psychiatrically normal.

The veteran was seen by VA in 2006.  On September 13, the 
problem list included PTSD.  On December 27, he had a 
positive depression screen.  He was noted to have PTSD.

The veteran was again seen by VA in February 2007.  He 
complained of depression and PTSD.  He reiterated his 
stressor in service, which consisted of the reported assault.  
He stated that after his wife had committed suicide in 1991 
he had thought about shooting himself.  He had been seen by 
Tribal Mental Health services ever since her suicide.  He 
denied the use of alcohol or any drugs since 1991.  The 
mental status examination noted that he was cooperative, 
attentive, and had a normal rate and volume of speech.  He 
described his mood as anxious and depressed.  He reported 
that he had nightmares three to four times a night.  He was 
very suspicious of others, had a startle response, and had 
intrusive thoughts of the incident in Alaska.  His affect was 
blunted, but he denied obsessions and compulsions, as well as 
phobias and panic attacks.  His thought processes were normal 
and he had no delusions or hallucinations.  He denied having 
suicidal or homicidal ideation.  The Axis I diagnosis was 
PTSD.

A private therapist noted in March 2007 that the veteran had 
undergone "talk" therapy and several Eye Movement 
Desensitization and Reprocessing (EMDR) sessions.  He 
reported a decrease in some symptoms, particularly a 
reduction of intrusive thoughts and guilt over the past.  He 
also noted a renewed sense of hopefulness.  Also in March 
2007, a social worker noted that the veteran had received 
advanced recovery issues counseling on a weekly basis from 
1993 to 1994.  It was commented that his needs had resulted 
largely from his experiences in the military.

At the May 2007 personal hearing before the undersigned, the 
veteran again reiterated his statements about his inservice 
stressor.  He said that he had reported this incident and 
that there had been a JAG investigation.  He noted that he 
suffers from nightmares, depression, a sleep disturbance, and 
was hypervigilant, short-tempered, destructive, and 
suspicious.  He also reported a startle response.  He 
admitted to past self-medication with alcohol and drugs.  

The veteran provided a name of one of the individuals 
reportedly involved in the assault during service in 1979.  
Previously, in July 2005, an attempt was made to contact the 
Department of the Navy's Navy and Marine Corps Appellate 
Review Activity for any investigative reports concerning this 
individual.  In August 2005, this entity responded that a 
search of the applicable records from 1974 to 1984 had not 
found any records of court proceedings concerning this 
individual that had resulted in a punitive discharge.  It was 
noted that if there had been a court martial that had not 
resulted in a punitive discharge, the records would have been 
destroyed after 15 years, as per instructions of the 
Secretary of the Navy.

In August 2007, a statement was received from S.O.C., who 
indicated that he had been the Tribe's alcohol and drug 
counselor.  He noted that the veteran had tried psychotherapy 
and traditional Native American ceremonies to help his PTSD 
symptoms.  These symptoms had stemmed from the incident that 
had occurred in service in 1979.  He noted that the veteran 
had sought help after the death of his wife in 1991.

In October 2007, T.R.S., a former service comrade of the 
veteran's wrote a statement in support of the veteran's 
claimed inservice stressor.  He noted that the base had been 
a small one, and that the story about what had happened had 
gotten around very quickly.  He recalled that the veteran had 
been standing watch with two other Marines, Pfc. C. and Pfc. 
N.  At one point, he had gotten into a conversation with Pfc. 
C. that had not gone well.  Pfc. C. pointed his loaded weapon 
at the veteran.  His intent had clearly been to cause the 
veteran great bodily harm.  Pfc. N. then grabbed the barrel 
and redirected the muzzle.  The author of the statement had 
not been involved in the incident so he did not know the 
outcome of any inquiry, although he said that he knew that an 
inquiry had been conducted.  He also recalled that Pfc. C. 
had threatened to "get" the veteran, no matter how long it 
took.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD has been 
established.  The Board notes that there are diagnoses of 
PTSD in the record.  The question in this case revolves 
around whether there is a confirmed stressor that would 
support such a diagnosis.  The evidence of record clearly 
shows that the veteran had never engaged in any combat with 
an enemy.  In fact, he has peacetime service.  He has alleged 
that he was subjected to a personal assault and that this 
assault is responsible for the development of his PTSD 
symptoms.  Since he is not a combat veteran, his alleged 
stressor must be corroborated by other independent evidence 
of record.  See West v. Brown, 7 Vet. App. 70 (1994).  The 
veteran has provided corroboration of his alleged inservice 
stressor.  As noted above, in October 2007, he submitted a 
statement from a former service comrade.  While not a witness 
to the veteran's reported assault, he indicted that they had 
been stationed at a small base and that he had heard all 
about the assault and the threats made by the other Pfc. 
towards the veteran, including the threat to "get" the 
veteran.  There are also medical records in the file that 
have associated his diagnosed PTSD with this now verified 
stressor.  Therefore, the diagnoses of PTSD are supported by 
documentation of a corroborated stressor.  As a consequence, 
service connection for PTSD can be awarded.

After reviewing all the evidence of record, and after 
resolving all reasonable doubt in the veteran's favor, it is 
found that the evidence supports the claim of entitlement to 
service connection for PTSD.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board notes that the veteran was last examined by VA in 
November 2006; however, during his May 2007 personal hearing, 
the veteran alleged that his right knee, right hip, and low 
back disorders had all increased in severity.  Specifically, 
he has reported increasing pain in all these areas.  As to 
the back, he reported that he had increased spasms and 
limitations on activity, particularly heavy lifting.  
Finally, it is unclear whether or not his hip disability had 
been reevaluated for compensation purposes since undergoing a 
hip replacement.  Therefore, the Board finds that further 
examination of these disorders would be helpful prior to a 
final determination of the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a complete VA 
orthopedic examination of the right knee, 
right hip, and low back disorders.  The 
claims folder must be made available to 
the examiner to review in conjunction with 
examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
appropriate tests deemed necessary should 
be accomplished.  The examiner(s) must 
provide comprehensive reports including 
complete rationales for all conclusions 
made.  The examiner should fully describe 
the degree of limitation of motion of the 
joint or joints affected.  Any limitation 
of motion must be objectively confirmed by 
clinical findings such as swelling, muscle 
spasm, or satisfactory evidence of painful 
motion.  Complete range of motion studies 
should be performed to accurately 
ascertain the amount of limitation of 
motion present in the right knee, right 
hip, and low back.  The inability to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance should 
be described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2007).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2007).
	     
2.  After completion of the above-
requested development, the veteran's 
claims for increased evaluations for the 
right knee, right hip, and low back 
disorders must be readjudicated.  If any 
of the decisions remain adverse to the 
appellant, he and his representative must 
be provided with an appropriate 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


